Citation Nr: 1341133	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-30 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to June 1964.  The Veteran died in September 2008 and the appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant and her daughter testified before the undersigned Veterans Law Judge via videoconference in July 2013.  A transcript of that hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for loss of use of feet, at 100 percent disabling; degenerative arthritis of the right knee, at 20; degenerative arthritis of the left knee, at 20; lumbar osteoarthritis, at 20; residual chronic sprain left ankle with limitation of motion, at 10; arthritis of the left hip, at 10; and arthritis of the right hip, at 10.  The combined evaluation for compensation purposes was 100 percent.  Special monthly compensation pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) for loss of use of both feet was also in effect.

2.  On the Veteran's official Certificate of Death, the immediate cause of death was cardiopulmonary arrest and the underlying causes were septic shock, infected porta-cath, and type II diabetes mellitus.

3.  The evidence shows that the Veteran's service-connected loss of use of feet, bilateral knee arthritis, bilateral hip arthritis, left ankle sprain residuals, and lumbar spine osteoarthritis contributed to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.312 (2013).

2.  The claim for Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends throughout the pendency of her claim, including in the July 2013 testimony of the appellant and her daughter, that the Veteran's septic shock, listed on his September 2008 Certificate of Death as an underlying cause of death, resulted from cellulitis which in turn resulted from abrasions and cuts from his fall due to his service-connected loss of use of feet, bilateral knee arthritis, bilateral hip arthritis, left ankle sprain residuals, and lumbar spine osteoarthritis.  Alternatively, she contends that the Veteran was permanently and totally disabled due to service-connected disabilities for at least 10 years prior to his death.  As the former contention is sufficient to grant the claimed benefit, the latter contention regarding the length of permanent and total disability need not be discussed.

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, which the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.

Service connection may be established for the cause of a Veterans death when a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran died in September 2008.  On the Veteran's official Certificate of Death, the immediate cause of death was cardiopulmonary arrest and the underlying causes were septic shock, infected porta-cath, and type II diabetes mellitus.

At the time of the Veteran's death, service connection was in effect for loss of use of feet, at 100 percent disabling; degenerative arthritis of the right knee, at 20; degenerative arthritis of the left knee, at 20; lumbar osteoarthritis, at 20; residual chronic sprain left ankle with limitation of motion, at 10; arthritis of the left hip, at 10; and arthritis of the right hip, at 10.  The combined evaluation for compensation purposes was 100 percent.  Special monthly compensation pursuant to 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) for loss of use of both feet was also in effect.

In support of the appellant's claim, the Veteran's treating physician, Manuel J. Mercado, M.D., P.A., provided the following positive nexus opinion in October 2013:

[The Veteran] fell down several times on the date immediately prior to his admission to Doctor's Hospital.  From review of the hospital records, [the Veteran] sustained multiple abrasions, cuts, and bruises to his hands, chest, abdomen and left forearm.  X-rays of the left forearm indicated an avulsion fracture injury.  [The appellant] conveyed to me that while in the emergency room, her husband's temperature began to spike rapidly.  He began to experience chills, fever, and confusion.  Indeed, all of this is noted in the emergency room notes.  At this point, the onset of sepsis began and spread rapidly.  The hospital's records indicate that the emergency room doctor noted a diagnosis of cellulitis, however, in order to rule out deep venous thrombosis as the cause of the cellulitis, x-rays of the lower extremities were performed, which ruled out the thrombosis.

Cellulitis is a skin infection caused by bacteria.  Cellulitis can spread quickly if not treated immediately.  FDA [United States Food and Drug Administration] study reports indicate that 59.38% of males develop sepsis as a result of cellulitis.  After review of all the medical records and literature concerning cellulitis and sepsis, it is my medical opinion that the cellulitis, with the onset of sepsis immediately thereafter, became untreatable and eventually caused [the Veteran's] death.

Finally, as indicated above, it is my medical opinion that [the Veteran's] falls at home (1) occurred as a result of his service connected disabilities; (2) caused the multiple abrasions, cuts, and bruising to his hands, chest, abdomen and left forearm; (3) developed cellulitis as a result of the abrasions and cuts; (4) the onset of sepsis began immediately after admission to the hospital; and (5) the sepsis became untreatable resulting in [the Veteran's] death.

Dr. Mercado's October 2013 opinion is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The Board further finds that Dr. Mercado's October 2013 opinion is highly probative because he considered the Veteran's medical records and discussed his medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's septic shock resulted from his service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, in a September 1996 report, another private treating physician, Dr. Fernando Ortegon, opined that "the severe arthritis in his knees cause[s the Veteran] to begin swaying back and forth so as not to impose much weight distribution on his knees.  The swaying motion...impaired his mobility further."  While Dr. Ortegon's opinion was rendered more than two years before the Veteran's death, it is probative in confirming Dr. Mercado's opinion that the Veteran's service-connected disabilities-including, here, the Veteran's bilateral knee degenerative arthritis-resulted in impaired mobility.

Where, as here, a reasonable doubt arises as to the gravamen of the appellant's claim, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Because Dr. Mercado's October 2013 opinion is uncontested and provides the basis for reasonable doubt, service connection for the cause of the Veteran's death is granted.

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 (West 2002) would be paid "in the same manner as if the Veteran's death were service connected."  38 U.S.C.A. § 1318(a) (West 2002).  The Board's above grant of service connection for the cause of the Veteran's death recognizes that the death of the service member was the proximate result of a disease or injury incurred in service.  The Court has indicated that only if an appellant's claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 (West 2002) is denied does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318 (West 2002).  Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C. § 1318 (West 2002) is moot, and this aspect of the appellant's claim is dismissed.




ORDER

Service connection for the cause of the Veteran's death is granted.

The claim for entitlement to DIC under 38 U.S.C. § 1318 is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


